IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RASHARD A. EVANS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4694

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 30, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Rashard A. Evans, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      In light of the circuit court’s recent issuance of an order directing the state

attorney to file a further response to petitioner’s pending motion for postconviction

relief, the petition for writ of mandamus is denied on the authority of Munn v. Florida

Parole Commission, 807 So. 2d 733 (Fla. 1st DCA 2002). We nonetheless urge the
lower tribunal to exercise appropriate diligence in ensuring that petitioner’s pending

motion is disposed of as soon as circumstances permit.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.




                                          2